Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/4/2022  have been fully considered. Applicant has argued that the rejection of the last Office Action does not state where Yamaguchi discloses a body to surround the pressing member.  Applicant has also argued that Yamaguchi does not teach a in a plan view an internal space between the first housing cover and each pressing member, the body and the target object and does not disclose the claimed housing cover.  These arguments are respectfully found to be not persuasive because the rejection of claim 1 states in detail how each element of the Yamaguchi reference which is  included in the rejection corresponds to the elements of the rejected claims, and Applicant’s arguments seem to be that Yamaguchi does not teach the elements rather than why the statements of why elements of the apparatus disclosed by Yamaguchi correspond to claimed features are thought to be incorrect.  Applicant has amended claim 1 to include “directly contacts a target object of the display device…a body which connects …the heater and the pressing member to each other… to define an internal space between the first housing cover and each of the pressing member and the body, respectively and the target object disposes the internal space surrounded by the first housing cover…the internal space which is surrounded by the first housing cover, together with the pressing member, the body and the target object”. The rejection of claim 1 and of claims 2-8 which depend upon claim 1 are withdrawn.


Claims 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 2017/0229417 A1)(“Yamaguchi”).
Discloses a method of  manufacturing  display substrate  (para 0001 and 0061) including providing he target object includes bondable layers, as Yamaguchi discloses the anisotropic film and the glass substrate are bonded, which is disclosure of two layers being bonded, or alternatively Yamaguchi discloses in Fig. 3 two glass substrates GS, top and bottom substrates being bonded and a space between them (para. 0064 and Fig. 3)
The housing cover with the target object defines an internal space having a temperature defined by heat transferred from the pressing member, as Yamaguchi discloses   in Fig. 3 two glass substrates GS, top and bottom substrates being bonded and a space between them (para. 0064 and Fig. 3) , and Yamaguchi also discloses connected to the heater and the pressing member  through which heat is provided to the pressing member, as Yamaguchi discloses heat is transferred to the anisotropic film through the heating  means , for example in Fig. 19, the heating is through the heat supply member 42 and through the driver 21 (para. 0107)
Measuring the temperature of the internal space in the housing cover to control attachment of the target panel to the target substrate through the anisotropic conductive film, as Yamaguchi discloses 
a thermometer for measuring temperature of the driver portion (para. 0138), which provides for the moving of the driver side heat supply support (para. 0138), the driver portion is connected to the cover glass, the top glass GS as shown in Fig 3
  and 
Measurement by the temperature measuring member controls bonding of the layers of the target object, as Yamaguchi discloses a thermometer for measuring temperature of the driver portion, which provides for the moving of the driver side heat supply support (para. 0138) and Yamaguchi discloses the movement of the pressing members which are the movement control portions is controlled by CPU  (para. 0083), and is dependent upon the temperature measurement (para. 0138).
Yamaguchi does not explicitly state o transfer the heat to the target object, however it is obvious to one of ordinary skill in the art that the arrangement disclosed by Yamaguchi is to transfer heat to the target object.
With respect to the target substrate in contact with the housing cover, the manufacturing apparatus is considered to contact a target object, as contact is defined as “a union of two surfaces” (Merriam-Webster’s Collegiate Dictionary, 10th ed., 1997), in which the union of the surfaces can have layers between the two surfaces, and the heat is transferred between the two surfaces, which is not excluded by the claim language,
                         Re claim 10:  Yamaguchi discloses applying heat and pressure
And Fig. 10 of Yamaguchi discloses the spreading of layer 27 under the heating and pressing, which is a disclosure that the anisotropic film 27 is further disposed within the internal space of the housing cover when combining Fig. 3 and Fig. 10 and the corresponding layers in Fig. 3 and Fig. 10.
With respect to the target substrate in contact with the housing cover, the manufacturing apparatus is considered to contact a target object, as contact is defined as “a union of two surfaces” (Merriam-Webster’s Collegiate Dictionary, 10th ed., 1997), in which the union of the surfaces can have layers between the two surfaces, and the heat is transferred between the two surfaces, which is not excluded by the claim language,
             Re claim 15:  Yamaguchi discloses attaching wiring through anisotropic conductive film, as Yamaguchi disclose attaching electrodes and gate lines using anisotropic conductive film  (para. 0072).


Claims 11-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 2017/0229417 A1)(“Yamaguchi”) as applied to claim 10 above, and further in view of Gasworth (US 2017/0254503 A1).
Yamaguchi discloses the limitations lf claim 10 as stated above.  Yamaguchi is silent with respect to saturation temperature.
Gasworth, in the same field of endeavor of enclosure for a lamp or a light (para. 0022), discloses that saturation temperature of the air in the enclosure of the lamp is taken into account (para. 0032) for condensation results in undesirable effects (para. 0002).
It would have been obvious to one of ordinary skill in the art to have taken saturation temperature into account in the method disclosed by Yamaguchi in view of the disclosure made by Gasworth of the undesirable effects of condensation in a lamp or light enclosure.
Re claims  12=14:  The combination of Yamaguchi and Gasworth disclose measuring the temperature  of the internal space in the housing and observing the temperature at which condensation begins, as Gasworth discloses the observation of temperature vs the start of condensation  (para.  0007).  The reasons for combining the references are the same as stated above in the rejection of claim 11.
Re claims 16-18:  Yamaguchi discloses the engagement of the first housing cover with the target object contacts and the second sub-housing cover with the target object, as Yamaguchi discloses  The target object includes bondable layers, as Yamaguchi discloses the anisotropic film and the glass substrate are bonded, which is disclosure of two layers being bonded, or alternatively Yamaguchi discloses in Fig. 3 two glass substrates GS, top and bottom substrates being bonded and a space between them (para. 0064 and Fig. 3).  
Re claim20:  Yamaguchi discloses the first housing cover GS in Fig. 3 is transparent, as Yamaguchi discloses glass (para. 0064 and Fig. 3).


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 2017/0229417 A1)(“Yamaguchi”).
Discloses a substrate manufacturing  apparatus (para 0001) including a heater, as Yamaguchi discloses heat supply members 51 and 52 (para. 0121 and Fig. 27)
A pressing member, as Yamaguchi discloses a driver mount portion 42 that is pressed (para. 0081) at which the display device manufacturing apparatus contacts a target object  to transfer the heat to the object, as Yamaguchi discloses the heat supply support member 42 has a heater inside (para. 0081), heat being transferred to the anisotropic conductive film 27 from the heating means (para. 0081), which is a disclosure of a heated pressing body, the manufacturing apparatus is considered to contact a target object, as contact is defined as “a union of two surfaces” (Merriam-Webster’s Collegiate Dictionary, 10th ed., 1997), in which the union of the surfaces can have layers between the two surfaces, and the heat is transferred between the two surfaces, which is not excluded by the claim language,
 and 
A body connected to the heater and the pressing member  through which heat is provided to the pressing member, as Yamaguchi discloses heat is transferred to the anisotropic film through the heating  means , for example in Fig. 19, the heating is through the heat supply member 42 and through the driver 21 (para. 0107)
A first housing cover to surround the pressing member and the body in a plan view
A temperature measuring member connected to the cover, as Yamaguchi discloses a thermometer for measuring temperature of the driver portion, which provides for the moving of the driver side heat supply support (para. 0138), the driver portion is connected to the cover glass, the top glass GS as shown in Fig 3


The target object includes bondable layers, as Yamaguchi discloses the anisotropic film and the glass substrate are bonded, which is disclosure of two layers being bonded, or alternatively Yamaguchi discloses in Fig. 3 two glass substrates GS, top and bottom substrates being bonded and a space between them (para. 0064 and Fig. 3)
The housing cover with the target object defines an internal space having a temperature defined by heat transferred from the pressing member, as Yamaguchi discloses   in Fig. 3 two glass substrates GS, top and bottom substrates being bonded and a space between them (para. 0064 and Fig. 3) , and Yamaguchi also discloses connected to the heater and the pressing member  through which heat is provided to the pressing member, as Yamaguchi discloses heat is transferred to the anisotropic film through the heating  means , for example in Fig. 19, the heating is through the heat supply member 42 and through the driver 21 (para. 0107)
  and 
Measurement by the temperature measuring member controls bonding of the layers of the target object, as Yamaguchi discloses a thermometer for measuring temperature of the driver portion, which provides for the moving of the driver side heat supply support (para. 0138) and which Yamaguchi discloses the movement of the pressing members is controlled by a CPU (para. 0083.
Yamaguchi does not explicitly state o transfer the heat to the target object, however it is obvious to one of ordinary skill in the art that the arrangement disclosed by Yamaguchi is to transfer heat to the target object.
Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).

Allowable Subject Matter
Claims 1-8 are allowed.
The rejection of claim 1 and of claims 2-8 which depend upon claim 1 are withdrawn for the reasons stated above in the Response to Arguments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895